DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustment mechanism to change the length of each arm of claim 2, and the internal spring system to accommodate variable lengths of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1, line 13 reads “screw in support connection” it should read --a screw in support connection--.
Claim 1, line 14 reads “a wheelchair” it should read --the wheelchair--.
Claim 1, line 14 reads “in one embodiment” this should be removed from the claim language.
Claim 2, line 13 reads “a positions” it should read either --a position-- or –positions--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said lateral upright sections" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzei et al (U.S. Patent No. 9,744,095; hereinafter Mazzei) in view of Germanovsky (U.S. Patent App. Pub. No. 2017/0203811) and Chiu (U.S. Patent No. 7,976,049).
Regarding claim 1, Mazzei teaches: A hoverboard wheelchair attachment and rigging apparatus (Mazzei: Abstract) comprising:
a principal support having a stem (Mazzei: Fig. 1; element 40; platform member) and a pair of arms disposed on a joint thereof (Mazzei: Fig. 4, elements 62, 64; left and right support members; Examiners note the joint is the bolts connecting the left and right support members 62, 64 to the platform member 40);
a hoverboard clamp attachment disposed on a base of the principal support (Mazzei: Fig. 4; Examiner note: the clamp attachment is where front U block 140 is coupled to the platform member 40), a hoverboard clamp disposed on a middle of a hoverboard (Mazzei: Fig. 4, elements 140, 142;  front and rear U-block);
and a pair of wheelchair clamps (Mazzei : Fig. 4, elements 68, 72; left and right side locking member), wherein each of the pair of wheelchair clamps is disposed on a distal end of each of the pair of arms (Mazzei Fig. 4) such that each of said wheelchair clamps is positioned outwardly offset from said hoverboard when the principal support is unpivoted and the pair of arms are parallel to the hoverboard (Mazzei: Figs. 1-2, 5), wherein each of the pair of wheelchair clamps is removably disposed on respective lateral upright sections of a frame of a wheelchair (Mazzei: col. 4, lines 20-29; col. 4, lines 37-47) wherein said hoverboard is positioned centrally between said lateral upright sections of said frame of said wheelchair (Mazzei Fig. 1).
However, Mazzei does not teach:
wherein the hoverboard clamp attachment is configured to be pivotably and removably disposed on a hoverboard clamp;
and said wheelchair clamps to include screw in support connection at a certain articulation point to a wheelchair in one embodiment.
However, in the same field of endeavor, Germanovsky teaches:
wherein the hoverboard clamp attachment (Germanovsky: Fig. 4, element 312; aperture) is configured to be pivotably (Germanovsky: para. 33, lines 7-8) and removably (Germanovsky: para. 31, lines 1-5) disposed on a hoverboard clamp (Germanovsky: Fig. 6; element 110A; clamp).
Additionally, in the same field of endeavor, Chiu teaches:
wheelchair clamps (Chiu: Fig. 8, element 34; mating seat) to include screw in support connection (Chiu: Fig. 8, element 343; drive member) at a certain articulation point (Chiu: Fig. 8; Examiner note: the articulation point is the unlabeled vertical screw) to a wheelchair (Chiu: col. 3, lines 46-47) in one embodiment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion unit disclosed by Mazzei with the clamp attachment disclosed by Germanovsky and the retaining seats of Chiu. One of ordinary skill in the art would have been motivated to modify Mazzei in view of Germanovsky to make this modification in order to provide for pivoting of the board to allow for steering in addition to the steering provided by the speed differential of the hoverboard wheels (Germanovsky: para. 9, lines 12-15). Additionally one of ordinary skill in the art would have been motivated to modify Mazzei in view of Chiu in order to provide a positive locking connection to the wheelchair that can be easily removed without tools. Moreover, the choice to use the mating seat assembly rather than the locking clamp assembly amounts to no more than the obvious simple substitution of one known type of clamp for another known type of clamp, in a manner that yields predictable results (i.e. easy to use toolless installation/removal).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzei, in view of Germanovsky and Chiu (U.S. Patent App. Pub. No. 2011/0304121; hereinafter ‘121).
Regarding claim 2, Mazzei teaches: hoverboard wheelchair attachment apparatus comprising (Mazzei: Abstract):
a principal support having a stem (Mazzei: Fig. 1; element 40; platform member) and a pair of arms disposed on a joint thereof (Mazzei: Fig. 4, elements 62, 64; left and right support members; Examiners note the joint is the bolts connecting the left and right support members 62, 64 to the platform member 40),
a hoverboard clamp attachment disposed on a base of the principal support (Mazzei: Fig. 4; Examiner note the clamp attachment is where front u block 140 is coupled to the platform member 40); and a pair of wheelchair clamps (Mazzei : Fig. 4, elements 68, 72; left and right side locking member), wherein each of the pair of wheelchair clamps is rotatably (Mazzei: col. 4, lines 25-29) disposed on a distal end of each of the pair of arms (Mazzei Fig. 4) such that said wheelchair clamps are to a positions laterally offset outwardly from the hoverboard when the principal support is unpivoted and said pair of arms are positioned parallel with the hoverboard (Mazzei: Figs. 1-2, 5), wherein each of the pair of wheelchair clamps is selectively engageable with respective lateral sections of a frame of a wheelchair (Mazzei: col. 4, lines 20-29; col. 4, lines 37-47) wherein said hoverboard is positioned centrally between said lateral upright sections of said frame of said wheelchair (Mazzei Fig. 1).
However, Mazzei does not teach:
wherein the stem and each of the pair of arms have an adjustment mechanism, wherein the adjustment mechanism is configured to change a length of each of the stem and the pair of arms;
a principal support stem with an internal spring system to accommodate for variable lengths of wheelchair widths and articulation points;
wherein the hoverboard clamp attachment is configured to be pivotably and removably disposed on a hoverboard clamp disposed on a middle of a hoverboard;
such that said wheelchair clamps are extendable.
However, in the same field of endeavor, Germanovsky teaches:
wherein the stem (Germanovsky: Fig. 6, element 302; drawbar) has an adjustment mechanism (Germanovsky: Fig. 6, element 312; apertures), wherein the adjustment mechanism is configured to change a length of the stem (Germanovsky: para. 34, lines 10-17); and
wherein the hoverboard clamp attachment (Germanovsky: Fig. 4, element 312; aperture) is configured to be pivotably (Germanovsky: para. 33, lines 7-8) and removably (Germanovsky: para. 31, lines 1-5) disposed on a hoverboard clamp disposed on a middle of a hoverboard (Germanovsky: Fig. 6; element 110A; clamp);
Additionally, in the same field of endeavor, ‘121 teaches
each of the pair of arms have an adjustment mechanism (‘121: Fig. 5-6; element A; quick release mechanism), wherein the adjustment mechanism is configured to change a length of the pair of arms (‘121: para. 29, lines 4-7);
a principal support stem with an internal spring system (‘121: Fig. 5, element 30; elastic part) to accommodate for variable lengths of wheelchair widths and articulation points; and
such that said wheelchair clamps are extendable ((‘121: para. 29, lines 4-7; Examiner note: in the combination of Mazzei in view of ‘121 the lock members 68 and 72 disclosed by Mazzei would be placed at the ends of the expansion link sections 20 disclosed by ‘121, therefore when the mechanism is actuated it would expand or contract the clamps from the center and allow the system to accommodate different size wheelchairs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion device disclosed by with the clamp attachment disclosed by Germanovsky and the release mechanism disclosed by ‘121. One of ordinary skill in the art would have been motivated to modify Mazzei in view of Germanovsky to make this modification in order to provide for pivoting of the board to allow for steering in addition to the steering provided by the speed differential of the hoverboard wheels (Germanovsky: para. 9, lines 12-15). Additionally, one of ordinary skill in the art would have been motivated to modify Mazzei in view of ‘121 in order to provide a system which can be adjusted in length easily and without the user of tools or other equipment, and to allow the system to be quickly set to its human operating state (‘121: para. 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./            Examiner, Art Unit 3611    


/JACOB D KNUTSON/            Primary Examiner, Art Unit 3611